Title: From Benjamin Franklin to Joseph Galloway, 13 December 1766
From: 
To: 


Dear Friend,
London, Dec. 13. 1766
I congratulate you cordially on the News I see with much Pleasure in the Papers, that you are chosen Speaker of the Assembly. I foresee great Good to our Country from your being in that Station, as I know you will fill it ably and worthily.
It is long since I have heard from you; not a Line of later Date than Sept. 22. not a Word since the Election, or the Sitting of the Assembly. I wrote to you per the last Packet, and have little to add; for, ever since, there has been a Ferment at Court; every Day producing Changes or Resignations, or expected Changes; so that little else has been attended to, except the Corn Affair in Parliament, and the Act of Indemnity for those that advised the Embargo on Provisions, and acted under it. We have however got the Act thorough [through] for amending the Act of last Year, relating to the Trade to Ireland, &c. which was complain’d of in a Letter from the Committee. It is agreed to by the Lords, and will receive the Assent. Mr. Jackson intends to write if he has time, and will I suppose be more particular: But I expect to get a Copy of the Act on Monday, which I hope will not be too late for the Packet.
Lord Hillsborough is now gone from the Board of Trade to the Post-Office, and Mr. Nugent succeeds him at the Head of that Board. I know not how he will prove, whether a Friend or otherwise to America. He was indeed against us in the Affair of the Repeal: But here Men often alter. One Comfort is, that if he proves an Enemy, the Board has not the Power or Influence it had, being reduc’d to a meer Board of Reference, proposing or moving nothing of itself. I call it a Comfort, because America has rarely, for many Years past, had a Friend among them. The Standing Secretary seems to have a strong Bias against us, and to infect them one after another as they come to it. But I hear he is about to quit.
Mr. Jackson and myself, hoping since the late Changes, that the Ministry will now continue for a while, are using our best Endeavours to obtain a Repeal of the Act restraining the Emission of American Paper Money of legal Tender, which will come under Consideration after the Holidays; and also our other main Point, making all the Impressions possible wherever we can be heard, preparatory to reviving the Petition: For tho’ we have heard nothing from you or the Committee, we conclude from the Elections, and your being Speaker, that the Assembly tho’ a new one, continues of the same Mind with their Predecessors. With great and sincere Esteem, I am, Dear Friend, Yours affectionately
B Franklin
 Joseph Galloway Esqr
